Title: From George Washington to Arthur Lee, 20 May 1787
From: Washington, George
To: Lee, Arthur



Dear Sir,
Philad[elphi]a May 20th 1787.

I have been honored with your favor of the 13th, since my arrival at this place.
My Rheumatic complaint having very much abated (after I had the pleasure of seeing you at Mount Vernon) I have yielded to what appeared to be the wishes of many of my friends, and am now here as a delegate to the Convention. Not more than four states were represented yesterday. If any are come in since it is unknown to me. These delays greatly impede public measures, and serve to sour the temper of the punctual members who do not like to idle away their time, Mrs Washington intended to have given you the trouble of the enclosed, had it been prepared in time—As the case is, I take the liberty of committing it to your care. I have the honor to be Sir, Your Most Obedt Servt

Go: Washington

